


110 HR 242 IH: Social Security KidSave Accounts

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 242
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Social Security Act to provide each American
		  child with a KidSave Account, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security KidSave Accounts
			 Act.
		2.Social Security
			 KidSave AccountsTitle II of
			 the Social Security Act (42 U.S.C. 401
			 et seq.) is amended—
			(1)by inserting
			 before section 201 the following:
				
					AInsurance
				benefits
					;
			and
			(2)by adding at the
			 end the following:
				
					BKidSave
				Accounts
						251.Establishment of KidSave
		  Accounts(a)In
				generalThe Commissioner of Social Security, through the Federal
				Retirement Thrift Investment Board, shall establish in the name of each
				individual born on or after January 1, 2008, a KidSave Account in the Thrift
				Savings Fund under subchapter III of chapter 84 of title 5, United States Code,
				upon the later of—
								(1)the date of
				enactment of this part; or
								(2)the date of the
				issuance of a social security account number under section 205(c)(2) to such
				individual.
								(b)Identification
				of AccountThe KidSave Account shall be identified to the account
				holder by means of the account holder’s social security account number.
							252.Treatment of KidSave
		  Accounts(a)In
				generalFor purposes of this part, except as provided in
				subsection (b), a KidSave Account described in section 251(a) shall be treated
				in the same manner as an account in the Thrift Savings Fund under subchapter
				III of chapter 84 of title 5, United States Code.
							(b)Exceptions
								(1)Contribution
				rules
									(A)Loan
				contributions
										(i)In
				generalIn addition to any contributions to a KidSave Account by
				or on behalf of an individual described in subparagraph (B), the Secretary of
				the Treasury shall transfer $2,000 to such Account from the Federal Old-Age and
				Survivors Insurance Trust Fund on the date of the establishment of such Account
				under subsection (a).
										(ii)Adjustment for
				inflationFor any calendar year after 2015, the dollar amount
				under clause (i) shall be increased by the cost-of-living adjustment determined
				under section 215(i) for the calendar year.
										(B)Other
				contributions
										(i)Contribution
				limitThe aggregate amount of contributions by or on behalf of an
				individual (including rollover contributions) for any taxable year to the
				KidSave Account of such individual shall not exceed $500 for such year
				(determined without regard to the amount of the contribution made pursuant to
				subparagraph (A)).
										(ii)Rollover
				contributionsNo rollover contribution may be made to a KidSave
				Account of an individual unless it is from an eligible retirement plan
				described in clause (i), (ii), or (iii) of section 402(c)(8)(B) of the Internal
				Revenue Code of 1986 of such individual or of a parent or grandparent of such
				individual. For purposes of chapters 12 and 13 of the Internal Revenue Code of
				1986 (relating to gift tax and tax on generation-skipping transfers), in no
				event shall a rollover contribution under this clause be treated as a taxable
				gift.
										(iii)No
				contributions past the age of 18No contribution (including
				rollover contribution) may be made to a KidSave Account of an individual after
				the date on which such individual attains the age of 19.
										(iv)Direct
				depositsThe Secretary of the Treasury shall, under regulations,
				provide for the direct deposit of any overpayment of Federal tax of an
				individual or of a parent or grandparent of such individual as a contribution
				to the KidSave Account of such individual.
										(2)Designations
				regarding KidSave Account investments
									(A)Initial
				designations of investment FundA person described in subsection
				(c) shall, on behalf of the individual described in section 251(a), designate 1
				or more investment funds (established under section 8438 of title 5, United
				States Code) for the KidSave Account to which contributions by or on behalf of
				such individual are to be deposited. Such designation shall be made on the
				application for such individual’s social security account number.
									(B)Default
				designationIn the absence of any designation under subparagraph
				(A), the contributions by or on behalf of an individual described in section
				251(a) shall be deposited—
										(i)60
				percent in the Common Stock Index Investment Fund established under section
				8438(b)(1)(C) of title 5, United States Code;
										(ii)20 percent in the
				Fixed Income Investment Fund established under section 8438(b)(1)(B) of such
				title; and
										(iii)20 percent in
				the Government Securities Investment Fund established under section
				8438(b)(1)(A) of such title.
										(C)Changes in
				designationsAn individual who has attained age 18 or a person
				described in subsection (c) on behalf of such individual may change 1 or more
				investment designations for a KidSave Account of such individual at the same
				time and in the same manner as provided under subchapter III of chapter 84 of
				such title.
									(3)Distributions
									(A)In
				generalExcept as provided in subparagraph (B), distributions may
				only be made from a KidSave Account of an individual on or after the earlier
				of—
										(i)the date on which
				the individual begins receiving benefits under part A; or
										(ii)the date of the
				individual’s death.
										(B)Repayment of
				contribution loan
										(i)In
				generalOn the date on which an individual described in section
				251(a) attains age 30 and on such date in each succeeding calendar year (as
				necessary), the Federal Retirement Thrift Investment Board shall transfer from
				the KidSave Account of such individual to the Federal Old-Age and Survivors
				Insurance Trust Fund an amount equal to the least of the following
				amounts:
											(I)20 percent of the
				applicable amount.
											(II)20 percent of the
				balance in such KidSave Account.
											(III)An amount equal
				to the excess of the applicable amount over the aggregate amount deducted under
				this clause in all preceding calendar years with respect to such
				individual.
											(ii)Applicable
				amountWith respect to any individual described in clause (i),
				the applicable amount is equal to the amount transferred by the Secretary of
				the Treasury to such KidSave Account under paragraph (1)(A).
										(c)Treatment of
				minors and incompetent individuals
								(1)DesignationsAny
				designation under subsection (b)(2) to be made by a minor, or an individual
				mentally incompetent or under other legal disability, may be made by the person
				who is constituted guardian or other fiduciary by the law of the State of
				residence of the individual or is otherwise legally vested with the care of the
				individual or his estate.
								(2)DistributionsPayment
				under this part due a minor, or an individual mentally incompetent or under
				other legal disability, may be made to the person who is constituted guardian
				or other fiduciary by the law of the State of residence of the claimant or is
				otherwise legally vested with the care of the claimant or his estate.
								(3)Other persons
				designatedIn any case in which a guardian or other fiduciary of
				the individual under legal disability has not been appointed under the law of
				the State of residence of the individual, if any other person, in the judgment
				of the Commissioner, is responsible for the care of such individual, any
				designation under subsection (b)(2) which may otherwise be made by such
				individual may be made by such person, any payment under this part which is
				otherwise payable to such individual may be made to such person, and the
				payment of an annuity payment under this part to such person bars recovery by
				any other person.
								253.Treatment of Thrift Savings
		  FundFor purposes of subchapter III of chapter
				84 of title 5, United States Code, the KidSave Accounts established in the
				Thrift Savings Fund under section 251 shall be separately maintained and
				accounted for by the Federal Retirement Thrift Investment Board from the
				accounts established under such subchapter in such
				Fund.
						.
			3.Conforming
			 amendments
			(a)Amendments
			 relating to rollovers
				(1)Section 402(c)(1)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new sentence: For purposes of the preceding sentence, a
			 rollover contribution to a KidSave Account under section 252(b)(1)(B)(ii) of
			 the Social Security Act with respect
			 to an employee who is a parent or grandparent of the beneficiary of such
			 account shall be treated as a distribution to such employee..
				(2)Section 402(c)(5)
			 of such Code is amended by striking (i) or (ii) and inserting
			 (i), (ii), or (vii).
				(3)Section
			 402(c)(8)(B) of such Code is amended by striking and at the end
			 of clause (v), by striking the period at the end of clause (vi) and inserting
			 , and, and by adding at the end the following new clause:
					
						(vii)a KidSave
				Account established under section 251(a) of the Social Security
				Act.
						.
				(4)Section
			 408(d)(3)(A)(i) of such Code is amended by inserting , or is paid into a
			 KidSave Account of a beneficiary under section 252(b)(1)(B)(ii) of the
			 Social Security Act with respect to
			 whom such individual is the parent or grandparent, after such
			 individual.
				(b)Cross
			 references
				(1)In
			 general
					(A)The Social
			 Security Act is amended—
						(i)in
			 part A of title II (as redesignated by section 2), by striking this
			 title each place it appears and inserting this
			 part;
						(ii)by
			 striking title II each place it appears (except in sections
			 464(c)(3)(B)(i), 807(b)(2)(F), 807(c)(1), 1110(a)(3), 1110(c)(1), 1129A(d)(2),
			 1136(g), 1147(b)(1)(A), 1148(h)(4)(A), 1148(j)(1)(A), 1148(k), 1612(b)(18), and
			 1613(a)(10)) and inserting part A of title II;
						(iii)by
			 striking title II or XVI each place it appears in sections
			 464(c)(3)(B)(i), 1110(a)(3), 1110(c)(1), 1129A(d)(2), and 1136(g) and inserting
			 part A of title II or title XVI;
						(iv)by striking
			 title II, or XVI each place it appears in sections 807(b)(2)(F)
			 and 807(c)(1) and inserting part A of title II, or title XVI;
						(v)by
			 striking title II, VIII, or in section 1129(a)(3) and inserting
			 part A of title II or title VIII or; and
						(vi)by
			 striking title II or VIII in section 1147(b)(1)(A) and inserting
			 part A of title II or title VIII.
						(B)The Internal
			 Revenue Code of 1986 is amended—
						(i)by
			 striking title II each place it appears (except in sections
			 30B(b)(2)(C), 30B(h)(3), 35(c)(2), 142(h)(1), 410(b)(3)(B), 451(d), 912(1)(C),
			 912(2), 4980B(f), and 7442) and inserting part A of title II;
			 and
						(ii)by
			 striking title II or XVI each place it appears in section
			 4980B(f) and inserting part A of title II or title XVI.
						(C)The Railroad
			 Retirement Act of 1974 is amended by striking title II each
			 place it appears (except in section 19(d)(3)) and inserting part A of
			 title II.
					(2)Rule of
			 constructionIn each provision of Federal law (other than
			 provisions amended or added by the amendments made by this Act), any reference
			 to title II of the Social Security Act shall be deemed a reference to part A of
			 title II of such Act (as redesignated by section 2).
				
